401 F.2d 531
UNITED STATES of America, Appellee,v.Harold Ceyes FOSTER, Appellant.
No. 12313.
United States Court of Appeals Fourth Circuit.
Oct. 10, 1968.

William J. Murdock, U.S. Atty., for appellee.
Conrad J. Lynn, New York City, for appellant.
Before HAYNSWORTH, Chief Judge, and BRYAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
In a trial to the Court, after waiver of a jury, Harold Ceyes Foster was convicted of failing to report on June 15, 1967 for induction into the military service in compliance with the direction of his Draft Board.  50 U.S.C. App. 462.  We have examined the record in respect to the errors he has assigned on this appeal to the judgment of conviction.  None of these points warrant disturbance of the decision of the District Court.  The evidence amply warrants the finding of guilt and no error of law is perceived in the trial.


2
Affirmed.